Citation Nr: 0312976	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
or disability due to nicotine dependence.

2.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2003, the Board held that new 
and material evidence had been submitted to reopen the claims 
for service connection for nicotine dependence and for a left 
knee disability.  

Thereafter, the Board developed evidence on each claim 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The 
Board has not provided the veteran notice of the development, 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).  In 
light of the favorable decision below, the Board finds that 
notice is not required for the claim for service connection 
for disability due to nicotine dependence.  The Board is 
undertaking additional development on the issue of 
entitlement to service connection for a left knee disability.  
See VAOPGCPREC 1-2003.  When it is completed, the Board will 
provide the veteran notice of the development and the 
opportunity to waive initial RO adjudication of the new 
evidence.  

It was reported upon a December 1998 VA examination, in 
essence, that in addition to the veteran's lung disease, his 
sinus disease was caused by nicotine dependence that began 
during active service.  The decision that follows grants 
service connection for nicotine dependence (and 
bronchitis/chronic obstructive pulmonary disease).  While a 
more recent VA pulmonary examiner did not proffer an opinion 
on this matter, the Board finds that a claim of secondary 
service connection for sinus disease is raised by the record.  
The Board refers this matter to the RO for appropriate 
action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's nicotine dependence began while on active duty, and 
that such caused his current chronic bronchitis/chronic 
obstructive pulmonary disease (COPD).  


CONCLUSION OF LAW

Service connection for nicotine dependence, and chronic 
bronchitis/COPD due to nicotine dependence, is warranted.  38 
U.S.C.A. §§ 1103, 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.  

Factual Background 

In various pieces of correspondence, and in a January 1998 VA 
Tobacco Use Questionnaire, the veteran has contended that he 
began smoking while on active duty and as a result incurred 
nicotine dependence.  He claims that as a result of his 
nicotine dependence, he now has pulmonary disease.  In an 
April 1998 statement, the veteran's sister stated that to her 
knowledge her brother had never smoked prior to entering the 
military.  

The record before the Board contains a variety of post-
service VA outpatient records and VA examination reports, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Various VA and private treatment records show pulmonary 
treatment before and during the appeal period.  

A January 1998 VA Tobacco Use Questionnaire includes an 
opinion from a physician that the veteran had nicotine 
dependence that started while he was in the military.  The 
physician stated that he based the opinion on the veteran's 
chart and patient history.  

The report of a December 1998 VA psychiatric examination 
provides that the veteran's claims file was reviewed, and 
sets forth the veteran's relevant medical history, current 
complaints and current examination findings.  The findings 
resulted in an Axis I diagnosis of nicotine addition in six 
months' remission and an Axis II diagnosis of borderline 
hypertension by history, and chronic bronchitis by history.  

The report of a December 1998 VA examination for orthopedics 
and respiratory disorders sets forth the veteran's own 
history, current complaints and current examination findings.  
The pertinent assessment was that the veteran was a smoker, 
and had acquired his nicotine dependence during active 
military service.  The examiner further opined that the 
veteran's use of nicotine products resulted in chronic 
bronchitis, intermittent sinusitis and intermittent acute 
bronchitis.  These were largely resolved since stopping 
cigarettes.  The examiner also stated that it was the 
veteran's tobacco use that caused the disease related to the 
nicotine dependence.  It was further reported, in pertinent 
part, that cigarette smoke was a well known irritant to the 
lungs and was likely to be the cause related to chronic 
bronchitis.  

The report of a May 2003 VA examination provides specific 
past test results, indicating that the examiner had reviewed 
the veteran's claims file.  The report sets forth the 
veteran's medical history, current complaints and the results 
of current clinical examination and laboratory tests.  A 
pulmonary function test resulted in findings suggesting a 
restrictive defect.  A radiographic report set forth an 
impression of low lung volumes, normal cardiomediastinal 
contour, no evidence of pleural findings and no evidence of 
hyperinflation.  The final assessment was 52-year old with 
chronic bronchitis/COPD and history of significant tobacco 
abuse.  The physician further stated that the veteran had a 
history of smoking dating from his period in the military in 
1967 to 1998 and that it was more likely than not that the 
current pulmonary complaints were related to significant 
tobacco history.  The veteran was currently not smoking 
although he had an occasional cigarette.  

Legal Analysis 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Claims for service connection stemming from tobacco use are 
the subject of specialized statutes and regulations.  In the 
past, applicable law generally recognized two means by which 
service connection could be established for claimed nicotine-
related diseases and disorders.  If a claimant could 
establish by competent medical evidence that a disease or 
injury resulting in disability or death was a direct result 
of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking (as opposed to pre- or 
post-service smoking) gave rise to a disease, then service 
connection could be established on a direct basis under 38 
U.S.C.A. §§ 1110, 1131 (West 1991).

However, the United States Congress passed legislation 
directly addressing veterans' claims seeking benefits for 
disability related to the use of tobacco.  First, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. §§ 1110 and 1131, inserting language to prohibit the 
payment of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed thereafter.  (In the present 
case, the veteran's application to reopen his claim for 
service connection for nicotine dependence was received in 
January 2000.)  Then, in Public Law No. 105-206, § 9014, 112 
Stat. 865, approved on July 22, 1998, the amendments made by 
section 8202 of the previous statute were rescinded.  In lieu 
of amending 38 U.S.C.A. §§ 1110 and 1131, section 9014 
created a new 38 U.S.C.A. § 1103, which provides, in 
pertinent part, as follows:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  That is, service connection may 
be granted on a secondary basis if competent medical evidence 
indicates that the claimed illness had its origin in tobacco 
use subsequent to service, but the veteran developed a 
nicotine dependence during service which led to the continued 
tobacco use after service.  In essence, the issue then 
becomes whether the illness may be considered secondary to 
service-incurred nicotine dependence pursuant to 38 C.F.R. § 
3.310.  See VA General Counsel Precedential Opinion 
(VAOPGCPREC) 19-97; see also 38 U.S.C.A. § 7104(c) (VA is 
statutorily bound to follow the precedential opinions of the 
VA General Counsel); Davis v. West, 13 Vet. App. 178, 183 
(1999).

Based on a thorough review of the record, the Board finds 
that the medical evidence supports the veteran's claim for 
service connection for nicotine dependence and disability due 
to nicotine dependence.  
 
A medical opinion set forth in the January 1998 Tobacco Use 
Questionnaire asserts that the veteran's nicotine dependence 
started during his active duty.  In addition, the report of 
the December 1998 pulmonary VA examination provides that the 
veteran acquired his nicotine dependence during active 
military service and it had resulted in chronic bronchitis, 
intermittent sinusitis and intermittent acute bronchitis, 
albeit not since the veteran had stopped smoking.  The report 
of the May 2003 VA examination also states that the veteran's 
smoking dated to his period in the military and that it was 
more likely than not that his current pulmonary complaints 
were related to significant tobacco history.  Unlike the 
December 1998 pulmonary examination report, the latter report 
provides that the veteran continued to have pulmonary 
disorders, identified as chronic bronchitis/COPD.  

As these three opinions are based on current examination 
findings and at least in part on reviews of the medical 
record, the Board finds that they are of substantial 
probative value as to the onset of the veteran's nicotine 
dependence and the etiology of his lung disease.  In 
addition, the Board finds it significant that there is no 
evidence in the claims file that the veteran incurred 
nicotine dependence at any time other than during his active 
duty, or that his current pulmonary disorders are related to 
any cause other than nicotine dependence.  

In view of the foregoing, the Board finds that service 
connection for nicotine dependence, and chronic 
bronchitis/COPD due to nicotine dependence, is warranted.


ORDER

Service connection for nicotine dependence, and chronic 
bronchitis/COPD due to nicotine dependence, is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

